Citation Nr: 1226067	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  03-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back and thoracic spine disorder. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disorder. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral carpal tunnel syndrome.

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for varicose veins.

8.  Entitlement to service connection for a right hip disorder.

9.  Entitlement to service connection for bilateral carpal tunnel syndrome.

10.  Entitlement to service connection for varicose veins.

11.  Entitlement to service connection for a psychiatric disorder other than schizophrenia, to include posttraumatic stress disorder (PTSD) and depression. 

12.  Entitlement to service connection for a heart murmur.

13.  Entitlement to service connection for a right knee disorder.

14.  Entitlement to service connection for a neck disorder.

15.  Entitlement to service connection for a disability manifested by vertigo and fainting spells.

16.  Entitlement to service connection for a stomach disorder, to include gastritis.

17.  Entitlement to service connection for impaired hearing.

18.  Entitlement to service connection for hypertension.

19.  Entitlement to service connection for arthritis of the hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to August 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2002 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2002, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  She clarified that the arthritis pertained to the right arm and right shoulder and the hip condition referred to the right hip.

In an April 2007 decision, the Board denied service connection for arthritis of the right arm and right shoulder and remanded the remaining issues then on appeal for further development.  

Since that time, the Veteran has perfected an appeal of additional issues denied by the RO in the September 2008 rating decision.  

In the September 2008 rating decision, the RO in part denied claims for service connection for depression and a left knee condition, and reopened and denied the claims for service connection for back and right foot conditions and arthritis.  The Veteran filed a notice of disagreement (NOD) to each of these denials.  During her DRO hearing, the Veteran clarified that the depression was a symptom of the PTSD.  Although the RO framed the psychiatric issues on appeal separately as PTSD and depression, the Board has combined the issues into one broader issue to comport with the holding in Clemons, 23 Vet. App. 1.  As the application to reopen a previously denied claim for service connection for schizophrenia is being denied, the Board has further characterized the issue, as reflected on the title page.  With respect to the left knee condition, the RO failed to realize that the issue of whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder was in appellate status and continued to deny the claim on the merits.  This will be further discussed below.  The RO did realize that the issues of whether new and material evidence has been received to reopen the previously denied claims for service connection for back and right foot disorders were already in appellate status and did not include them in the statement of the case (SOC) issued in May 2010.  

In November 2009, the Veteran testified during a second hearing before a DRO at the RO.  At that time, she clarified that the right leg wound pertained to a wound on the right knee.  Thus, the Board has recharacterized the issue accordingly.  She also clarified that the arthritis claim involved her hands and left knee.  The Board notes that the previously denied claim for service connection for arthritis only involved the right arm and shoulder; therefore, the RO should have adjudicated the claim for arthritis of the hands as a new claim.  Thus, the Board has recharacterized the issue accordingly.  With respect to the claimed arthritis of the left knee, x-ray evidence fails to show that she has arthritis in the left knee.  Moreover, the basis of her claim is the same as that of her request to reopen the previously denied claim for service connection for a left knee disorder.  Thus, this issue will be considered with her request to reopen.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Similarly, although the RO framed the issues on appeal regarding vertigo and fainting spells individually, the Board has combined the issues into one broader issue to comport with the holding in Clemons, 23 Vet. App. 1.

On a March 2010 VA Form 9 in reply to an SOC on the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for schizophrenia, the Veteran indicated that she wanted a Board hearing at the RO (Travel Board hearing).  However, a June 2010 report of contact reflects that she wished to withdraw her request for a Travel Board hearing and a VA Form 9 received later that month in reply to an SOC on other issues reflects that she does not want a Board hearing.  In an October 2011 Appellant's Post-Remand Brief, the Veteran's representative noted the report of contact but stated that there is no confirmed proof that withdrawal of the hearing request was submitted by the Veteran.  In March 2012, the Board asked the representative to contact the Veteran to determine whether she still desires a Travel Board hearing on the schizophrenia issue or any other issue.  In a May 2012 memorandum, the representative stated that the Veteran no longer desires a hearing.  Thus, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

Also in May 2012, the Veteran submitted additional evidence with a waiver of RO review.  The Board notes that the evidence pertains to her PTSD claim.

Finally, pursuant to the April 2007 remand, in a February 2011 supplemental SOC (SSOC), the RO determined that new and material evidence had not been received to reopen the previously denied claims for service connection for back, right foot, and left knee disorders.  As noted above, the RO reopened and denied these claims on the merits in the September 2008 rating decision.  However, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the agency of original jurisdiction (AOJ) is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claims before proceeding to the merits on appeal.  If the Board finds that no new and material evidence has been received, that is where the analysis ends, and what the AOJ may have determined is irrelevant.

In April 2005, the Veteran appears to have raised the issue of entitlement to compensation under 38 C.F.R. § 1151 for neck and back disorders incurred while participating as a work study student at the Montgomery VA Medical Center (VAMC), but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right hip disorder, varicose veins, a psychiatric disorder other than schizophrenia, a neck disorder, a disability manifested by vertigo and fainting spells, a stomach disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied service connection for a low back and thoracic spine disorder and a hip disorder.  The Veteran was notified of the decision and of her appellate rights, but she did not initiate an appeal.

2.  The evidence received since the September 1995 final decision is either cumulative or redundant of evidence previously considered, or the evidence, by itself or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim for service connection for a low back and thoracic spine disorder.

3.  The evidence received since the September 1995 final decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for a right hip disorder.

4.  In a December 1999 rating decision, the RO denied service connection for a left knee disorder and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right foot disorder.  The Veteran was notified of the decision and of her appellate rights.  Although she initiated an appeal of the denial of service connection for a left knee disorder, she did not thereafter perfect the appeal.  She did not initiate an appeal with respect to the denial of the right foot disorder.  

5.  The evidence received since the December 1999 final decision is either cumulative or redundant or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

6.  The evidence received since the December 1999 final decision is either cumulative or redundant or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right foot disorder.

7.  In an April 2000 decision, the Board denied service connection for schizophrenia.  That decision was not reconsidered or appealed.

8.  The evidence received since the April 2000 Board decision is either cumulative or redundant or does not relate to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia.

9.  In a July 2007 rating decision, the RO denied service connection for bilateral carpal tunnel syndrome and varicose veins.  The Veteran was notified of the decision and of her appellate rights, but she did not initiate an appeal.

10.  The evidence received since the July 2007 final decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for bilateral carpal tunnel syndrome.

11.  The evidence received since the July 2007 final decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for varicose veins.

12.  The Veteran's bilateral carpal tunnel syndrome did not have its onset in service or for many thereafter, and it is not related to any incident of service.

13.  The Veteran currently does not have a disability manifested by a heart murmur.

14.  The Veteran currently does not have a right knee disorder.

15.  The Veteran currently does not have hearing loss in either ear to an extent recognized as a disability for VA purposes.

16.  The Veteran currently does not have arthritis of the hands.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision, which denied service connection for a low back and thoracic spine disorder and a hip disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received since the September 1995 rating decision to reopen the previously denied claim for service connection for a low back and thoracic spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001)).

3.  New and material evidence has been received since the September 1995 rating decision to reopen the previously denied claim for service connection for a right hip disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect since August 29, 2001).

4.  The December 1999 rating decision, which denied service connection for a left knee disorder and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right foot disorder, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

5.  New and material evidence has not been received since the December 1999 rating decision to reopen the previously denied claim for service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect since August 29, 2001).

6.  New and material evidence has not been received since the December 1999 rating decision to reopen the previously denied claim for service connection for a right foot disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect since August 29, 2001).

7.  The April 2000 Board decision, which denied service connection for schizophrenia, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

8.  New and material evidence has not been received since the final April 2000 Board decision to reopen the previously denied claim for service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (as in effect since August 29, 2001).

9.  The July 2007 rating decision, which denied service connection for bilateral carpal tunnel syndrome and varicose veins, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

10.  New and material evidence has been received since the July 2007 rating decision to reopen the previously denied claim for service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect since August 29, 2001).

11.  New and material evidence has been received since the July 2007 rating decision to reopen the previously denied claim for service connection for varicose veins.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect since August 29, 2001).

12.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

13.  The criteria for service connection for a disability manifested by a heart murmur have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

14.  The criteria for service connection for a right knee disorder have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

15.  The criteria for service connection for impaired hearing have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

16.  The criteria for service connection for arthritis of the hands have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the claims to reopen and the claims for service connection, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In light of the Board's favorable determinations with respect to the claims to reopen the previously denied claims for service connection for a right hip disorder, bilateral carpal tunnel syndrome, and varicose veins, no further discussion of VCAA compliance is needed at this time.  

With respect to the rest of the claims, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

With respect to the claims to reopen the previously denied claims for service connection for a low back and thoracic spine disorder, a left knee disorder, a right foot disorder, and schizophrenia, the Veteran was sent a letter in March 2010 that addressed all notice elements in these matters.  The letter provided information as to what evidence was required to substantiate the claims, including the underlying claims for service connection, and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The claims were readjudicated in February 2011.  Thus, no further development is required with respect to the duty to notify.

With respect to the claims for service connection for bilateral carpal tunnel syndrome, impaired hearing, arthritis of the hands, a heart murmur, and a right knee disorder, the Veteran was sent letters in December 2007, January 2008, June 2008, and August 2008, respectively, that addressed all notice elements and were issued prior to the initial RO decision in these matters.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  In this regard, a February 2011 VA psychiatry telephone contact note reflects that the Veteran was applying for benefits from the Social Security Administration (SSA).  In a May 2012 statement, her representative advised that all the records used for her SSA claim were private records that are already of record.  

The Board notes that the Veteran has not been provided a VA examination for her bilateral carpal tunnel syndrome, heart murmur, right knee disorder, neck disorder, impaired hearing, or arthritis of the hands.  However, the service treatment records are silent as to any complaints or treatments for these conditions and there is no objective evidence of carpal tunnel syndrome until February 2010.  There is also no competent evidence of a link between the carpal tunnel syndrome and service.  With respect to the heart murmur, right knee disorder, neck disorder, impaired hearing, and arthritis of the hands, the post-service medical evidence fails to show the presence of a current disability.  Thus, other than her own unsupported assertions, the evidence does not indicate that her carpal tunnel syndrome is related to service, and the evidence does not indicate that she has a disability manifested by a heart murmur, a right knee disorder, a neck disorder, impaired hearing, or arthritis of the hands to require an examination, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Claims to Reopen

The VCAA and its implementing regulations are "potentially applicable to claims pending on the date of the VCAA's enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 2001).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, however, the regulations create an exception to the applicability rule with respect to VA assistance in cases of claims to reopen a finally decided claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this exception applies to any claim to reopen a finally adjudicated claim received on or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. § 3.156(a) redefine the term "material evidence" and incorporate an evidentiary prerequisite of establishing "a reasonable possibility of substantiating the claim" for the purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Secretary specifically provided that the amendment to section 3.156(a) would be applicable to any claim to reopen a finally decided claim received on or after August 29, 2001, thereby creating another exception to the applicability rule.  Id.  

VA must review all of the evidence submitted since the May 1997 rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and continues to be binding precedent).  

As the Veteran's request to reopen her low back and thoracic spine claim was received in July 1997, the implementing and amended regulations do not apply for the purpose of determining whether she has submitted new and material evidence sufficient to reopen her claim.  Id.; cf. Karnas v. Derwinski.  In this regard, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

As the rest of the Veteran's requests to reopen were received after August 29, 2001, they will be analyzed under the amended regulations.  See 66 Fed. Reg. at 45,620.  In this regard, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (as in effect since August 29, 2001).  

Low Back and Thoracic Spine

The RO originally denied service connection for a low back and thoracic spine disorder in a September 1995 rating decision.  The RO denied the claim because, although there were complaints of back pain in service in February 1995, there were no further complaints so the condition was considered resolved.  The Veteran did not appeal the decision.  Thus, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

Although numerous VA and private medical records have been added to the claims file since that time, none of the evidence presents new findings as to a low back and thoracic spine disorder that had its onset in or is related to service.  Rather, private medical records from November 1999 and June 2003 reflect low back injuries sustained in separate motor vehicle accidents, and those from March 2007 and May 2009 reflect back injuries at work.  Thus, the post-service evidence indicates that any current low back and thoracic spine disorder is attributable to intercurrent causes.  As such, the evidence does not help to establish that the disorder had its onset in or is etiologically related to service.  Therefore, the Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for a low back and thoracic spine disorder.  Thus, the claim must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Right Hip Disorder

Also in the final September 1995 rating decision, the RO denied service connection for a right hip disorder because there was no evidence of a current disability or an in-service injury.  

The pertinent evidence received since that time consists of January 2010 x-rays of the hips showing minimal degenerative changes.

The above evidence is new and material because it suggests that the Veteran has a disability of the right hip, which she has consistently asserted is due to an in-service injury.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, this evidence is new and material and provides a basis to reopen the claim for service connection for a right hip disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Left Knee Disorder

In a December 1999 rating decision, the RO denied service connection for a left knee disorder.  The RO denied the claim because, although there was fluid in the knee and evidence of pain on examination, x-rays were negative and there was no evidence of an in-service injury.  Although the Veteran initiated an appeal by filing a timely NOD, she did not perfect the appeal by filing a timely substantive appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

Although numerous VA and private medical records have been added to the claims file since that time, none of the evidence presents new findings as to a left knee disorder that had its onset in or is related to service.  As such, the evidence does not help to establish that the disorder had its onset in or is etiologically related to service.  Moreover, the evidence shows that the Veteran injured her left knee at work in September 2007, indicating a post-service cause for her current disability.  Therefore, the Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for a left knee disorder.  Thus, the claim must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Right Foot Disorder

The RO originally denied service connection for a right foot disorder in the September 1995 rating decision.  The RO denied the claim because, although there were complaints of right foot pain in service in January 1995, x-rays were normal and there were no further complaints so the condition was considered resolved.  As noted above, that decision became final.  The Veteran attempted to reopen her claim in June 1999.  In a December 1999 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim, finding that none of the additional evidence showed that a right foot disorder was incurred in or aggravated by service.  As noted above, this decision became final.  

Although numerous VA and private medical records have been added to the claims file since that time, none of the evidence presents new findings as to a right foot disorder that had its onset in or is related to service.  As such, the evidence does not help to establish that the disorder had its onset in or is etiologically related to service.  Therefore, the Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for a right foot disorder.  Thus, the claim must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Schizophrenia

The RO originally denied service connection for schizophrenia in the September 1995 rating decision.  The RO denied the claim because the evidence showed that the disorder existed prior to service and was not aggravated during service.  As noted above, the decision became final.  She attempted to reopen her claim in July 1997.  The RO denied the claim in a July 1998 rating decision.  In an April 2000 decision, the Board reopened the claim but denied the claim as not well grounded, finding that the schizophrenia clearly and unmistakably existed prior to service and that there was no competent medical evidence of an increase in disability during active service.  Neither the Veteran nor the Board requested reconsideration of the decision, and the Veteran did not appeal to the United States Court of Appeals for Veterans Claims.  Thus, the Board decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104, 7252 (West 2002); 38 C.F.R. § 20.1100(a) (2011).  

Although numerous VA and private medical records have been added to the claims file since the April 2000 denial, none of the evidence presents new findings as to the schizophrenia beginning in or being aggravated by service.  As such, the evidence does not help to establish that the disorder had its onset in, was aggravated by, or is otherwise etiologically related to service.  Therefore, the Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for schizophrenia.  Thus, the claim must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Bilateral Carpal Tunnel Syndrome

In a July 2007 rating decision, the RO denied service connection for bilateral carpal tunnel syndrome because there was no evidence of current disability.  The Board notes that the RO did not have the claims file for review; however, the RO noted this in the rating decision and so the Veteran had been notified.  The Board also notes that the Veteran filed a new claim for service connection for bilateral carpal tunnel syndrome in September 2007.  In a December 2007 letter, the RO advised her that service connection for this disability had been denied in July 2007 and she had been provided her appeal rights.  The Veteran did not appeal the decision.  Thus, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.
.
The pertinent evidence received since that time consists of a February 2010 EMG study showing bilateral carpal tunnel syndrome.  During her November 2009 DRO hearing, she indicated that she developed cramps in her hands in service while using her firearm and was treated for the condition in service.

The above evidence is new and material because it suggests that the Veteran has bilateral carpal tunnel syndrome, which she has asserted began in service while using her firearm.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, this evidence is new and material and provides a basis to reopen the claim for service connection for bilateral carpal tunnel syndrome.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



Varicose Veins

Also in the July 2007 rating decision, the RO denied service connection for varicose veins because there was no evidence of current disability.  As noted above, the decision became final.
.
The pertinent evidence received since that time consists of a November 2010 letter from a private physician noting that the Veteran is being treated for varicose veins.  During her November 2009 DRO hearing, she indicated that she developed varicose veins in service after being pushed down by her drill sergeant, was treated for them in service, and that a physician has told her that they are due to running.

The above evidence is new and material because it suggests that the Veteran has varicose veins, which she has asserted began in service after being pushed down by her drill sergeant.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claim.  Thus, this evidence is new and material and provides a basis to reopen the claim for service connection for varicose veins.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  If certain chronic diseases, such as arthritis or sensorineural hearing loss, are manifested to a degree of 10 percent within one year after separation from service, such disorders may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

Bilateral Carpal Tunnel Syndrome

Initially, the Board notes that, as the RO has reopened and denied the claim for service connection on the merits, the Veteran will not be prejudiced by the Board's adjudication of the claim on the merits.  See Bernard, 4 Vet. App. 384.

A February 2010 EMG study revealed bilateral carpal tunnel syndrome.  A November 2010 letter from a private physician reflects that the Veteran is being treated for paresthesia of the hands.

The Veteran contends that she developed bilateral carpal tunnel syndrome from using her firearm in service.  During her November 2009 DRO hearing, she indicated that she developed cramps in her hands while using her firearm and was treated for them in service.

Her service treatment records do not reflect any complaint, finding, or diagnosis of carpal tunnel syndrome or any hand problem.  A March 1995 report of medical history reflects no neuritis or paralysis, and examination revealed normal upper extremities.  There is no mention of hand cramps.

Post service, an October 1997 private treatment note reflects no complaints of muscle pain or soreness, or joint pain or swelling.  A July 2001 treatment note reflects complaints of morning stiffness in the fingers and hands, a diagnosis of arthralgias of the hands, and a plan to rule out lupus given the family history and to check for ANA, rheumatoid arthritis, and ESR.  An August 2001 note reflects that ANA, rheumatoid arthritis, and ESR were negative.  A February 2010 EMG study, ordered for complaints of pain, numbness, and tingling in the upper extremities, revealed bilateral carpal tunnel syndrome.  A November 2010 letter from a private physician reflects that the Veteran is being treated for paresthesia of the hands.

Given the above, the Board finds that the Veteran's carpal tunnel syndrome did not have its onset in service or for many thereafter, and it is not related to any incident of service.  Although she has been diagnosed with bilateral carpal tunnel syndrome, there is no evidence of the disorder in service.  The Board notes that she testified that she was treated for hand cramps in service, but the record does not support this contention.  Further, although there were complaints of hand stiffness as early as July 2001, they were attributed to arthralgias, which are musculoskeletal in origin.  Moreover, there were no complaints of numbness or tingling, which are the common symptoms of carpal tunnel syndrome.  Indeed, based on her symptoms, a test for carpal tunnel syndrome was not ordered until February 2010, over 14 years after discharge from service.  The passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, there is no competent evidence of a link between her bilateral carpal tunnel syndrome and service.

The Board acknowledges the Veteran's assertion that she has had symptoms of carpal tunnel syndrome since service.  The Board notes that she is competent to give evidence about observable symptoms such as numbness and tingling.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To the extent that she is claiming to have experienced continuous symptoms of carpal tunnel syndrome since active service, she is not found to be credible.  Again, a March 1995 service examination report reflects normal upper extremities with no hand complaints.  There is no medical evidence of carpal tunnel syndrome after discharge until February 2010.  Lastly, if she had experienced symptoms of carpal tunnel syndrome continuously since active service, it would be reasonable to expect that she would have filed a disability claim much sooner than in June 2006.  For all these reasons, the Board finds that the statements alleging or implying continuity of symptoms are not credible here.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, no competent medical evidence of record relates the current carpal tunnel syndrome to active service.

In conclusion, service connection for bilateral carpal tunnel syndrome is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Murmur

The Veteran contends that she developed a heart murmur in service and was treated for it at that time.

Initially, the Board notes that the Veteran has been diagnosed with hypertension.  As the claim for service connection for hypertension is being remanded, this analysis will focus only on a disability manifested by the heart murmur.

The Veteran's service treatment records do not document a heart murmur or any heart disorder.  A February 1995 treatment note reflects complaints of coughing up blood, notes that chest x-ray was within normal limits, and provides a diagnosis of upper respiratory infection with blood tinged sputum by history.  A March 1995 report of medical history reflects that she denied having any pain or pressure in the chest and did not know whether she had any palpitation or pounding heart, or heart trouble.  Examination revealed a normal clinical evaluation of the heart.

Post-service medical records also do not document a heart disability due to the murmur or otherwise.  A September 1996 private treatment note reflects that examination revealed no murmur.  An October 1997 private treatment note reflects that she denied having chest pain, palpitations, or any heart problems.  November 1999 chest x-rays were negative.  March 2001 x-rays were negative.  A March 2001 ECG report reflects an interpretation of normal sinus rhythm, moderate voltage criteria for LVH that may be a normal variant, and borderline ECG.  March 2006 x-rays were negative.  A February 2007 private treatment note reflects a history of a heart murmur but cardiovascular examination was normal.  A March 2007 private treatment note reflects complaints of a heart murmur but findings of vital signs being within normal limits.  A September 2007 private treatment note reflects a history of a heart murmur but examination revealed no murmur.  A February 2008 ECG report reflects an interpretation of sinus rhythm, within normal limits.  A September 2009 private treatment note reflects that ECG was normal.  A January 2010 private treatment note reflects a history of high blood pressure and varicose veins but no other cardiovascular disease.

Given the above, the Board finds that the Veteran currently does not have a disability manifested by a heart murmur within the meaning of VA laws and regulations.  The Board notes that the March 2001 ECG was reported as being borderline.  However, the Board finds the February 2008 and September 2009 ECGs, which are not only more recent but also more definitive, to be of greater probative value as to whether the Veteran has a current disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Without objective symptoms or medical findings that the heart murmur results in some pathology indicative of disability, it is essentially a laboratory finding.  Like an abnormal laboratory finding, an abnormality such as a heart murmur disclosed by diagnostic examination that results in no objective symptomatology is not a disability for VA purposes, since there is no industrial impairment.  See 38 C.F.R. §§ 4.1, 4.10 (2011); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). 

To the extent that the Veteran herself contends that she has a current disability, as a lay person, she is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing herself with a heart disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  In the absence of evidence of a current disability, service connection for a disability manifested by a heart murmur is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Right Knee Disorder

The Veteran contends that she injured her right knee in service when she was pushed down a hill by her drill sergeant.  She also contends that it was injured during the alleged in-service rape.  She filed her claim in 2008.

Her service treatment records reflect that in January 1995 she reported being pushed down by a drill sergeant and falling onto her right side/shoulder.  She complained of right shoulder and right lower leg pain.  Examination revealed findings pertinent to the feet, ankles, and right shoulder.  A March 1995 report of medical history reflects no right leg or knee complaints and examination revealed normal lower extremities.  Thus, although a fall is documented, there were no complaints specific to the right knee and examination did not reveal any problems with the right knee.  

Post service, an August 1999 VA examination report reflects a history of falling on her knees and rolling down a hill during basic training.  She stated that she had gone to sick call and the knees had been swollen and painful.  Upon examination, the examiner noted a fluid wave in the right knee with tenderness in the retropatellar area and pain at the bottom of the patella.  The examiner provided a diagnosis of residual chronic pain in the knee status post trauma.  A July 2001 private treatment note reflects complaints of occasional right knee pain that has been ongoing since service.  January 2010 x-rays of the knee revealed normal bony structures, no fracture or lytic lesions, preserved joint spaces without focal evidence of effusion, and unremarkable soft tissues.

Given the above, the Board finds that the Veteran currently does not have a right knee disorder.  The most recent January 2010 x-rays revealed a normal right knee, and specifically noted the absence of effusion.  Thus, the effusion found in 1999 has resolved and there is no evidence of current disability during this appeal period.  In this regard, there is also no evidence of any residual scars or any other disability from the alleged in-service injury, either due to the fall or rape.

The Board notes that the August 1999 VA examination report reflects a finding of fluid in the knee and a diagnosis of right knee pain that was apparently linked to an in-service injury.  However, the examiner did not have the claims file for review and the history provided by the Veteran is not supported by the record.  As noted above, the service treatment records do not reflect any complaints or treatments specific to the right knee.  Thus, the opinion linking her then extent right knee disorder to service is of little probative value.  See Hayes, 5 Vet. App. at 69-70.  See also Guerrieri, 4 Vet. App. at 471-73.  

To the extent that the Veteran herself contends that she has a current disability, as a lay person, she is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing herself with arthritis of the right knee.  See Jandreau, 492 F.3d 1372.  See also Espiritu, 2 Vet. App. 492.  In the absence of evidence of a current disability, service connection for a right knee disorder is not warranted.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

Impaired Hearing

The Veteran contends that she has impaired hearing that began in service.  During her November 2009 DRO hearing, she testified that she noticed hearing loss after being pushed down by her drill sergeant; after being hit on the head, face, and ears; after firing her weapon; and after fainting spells.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Her service treatment records do not reflect and complaint or finding of hearing loss in either ear.  

An August 1994 enlistment report of medical history reflects that she denied any hearing loss.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
10
5
5
10
15

A March 1995 report of medical history reflects that she denied any hearing loss.  Audiometric testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
15
LEFT
15
10
10
5
5

The evidence of record thus fails to indicate any clinical hearing loss within the relevant auditory thresholds during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. 155, 159 (1993).  

Post service, none of the medical evidence shows that she has hearing loss in either ear.  An October 1997 private treatment note reflects that she denied having hearing loss.  A July 2001 private treatment note reflects that she denied having any hearing problems.  A February 2007 private treatment note reflects that she denied hearing problems.  March 2007 private treatment notes reflect that the Veteran denied having any hearing problems and the physician specifically noted that hearing was intact.  A January 2010 private treatment note reflects a history of tinnitus but no hearing loss.  Essentially, there is no objective evidence showing that the Veteran currently meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.

Given the above, the Board finds that the Veteran currently does not have hearing loss disability in either ear to an extent recognized as a disability for VA purposes.  The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing.  See Layno, 6 Vet. App. 465.  However, she is not competent to self diagnose hearing loss to an extent recognized as a disability for VA purposes.  In the absence of evidence of a current disability, service connection for impaired hearing is not warranted.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

Arthritis of the Hands

The Veteran contends that she developed arthritis of the hands in service from using her firearm.

Her service treatment records do not reflect any complaint, finding, or diagnosis of arthritis of the hands or any hand problem.  A March 1995 report of medical history reflects a history of swollen or painful joints but no arthritis, and examination revealed normal upper extremities.  

Post service, an October 1997 private treatment note reflects no complaints of muscle pain or soreness, or joint pain or swelling.  A July 2001 treatment note reflects complaints of morning stiffness in the fingers and hands, a diagnosis of arthralgias of the hands, and a plan to rule out lupus given the family history and to check for ANA, rheumatoid arthritis, and ESR.  An August 2001 note reflects that ANA, rheumatoid arthritis, and ESR were negative.  A February 2010 EMG study revealed bilateral carpal tunnel syndrome.  A November 2010 letter from a private physician reflects that the Veteran is being treated for paresthesia of the hands.

Given the above, the Board finds that the Veteran currently does not have arthritis of the hands.  Despite the complaints of hand pain, there is no objective evidence of a disorder of either hand, other than carpal tunnel syndrome, and no associated diagnosis has been provided.  Moreover, the record suggests that her hand symptoms may be due to the carpal tunnel syndrome.  

To the extent that the Veteran has identified hand pain as a residual of an in-service injury, in and of itself, pain alone it is not a disorder for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285. 

To the extent that the Veteran herself contends that she has a current disability, as a lay person, she is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing herself with arthritis of the hands.  See Jandreau, 492 F.3d 1372.  See also Espiritu, 2 Vet. App. 492.  In the absence of evidence of a current disability, service connection for arthritis of the hands is not warranted.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.


ORDER

New and material evidence having not been received, the application to reopen the claim for service connection for a low back and thoracic spine disorder is denied.

New and material evidence having been received, the claim for service connection for a right hip disorder is reopened.

New and material evidence having not been received, the application to reopen the claim for service connection for a left knee disorder is denied.

New and material evidence having not been received, the application to reopen the claim for service connection for a right foot disorder is denied.

New and material evidence having not been received, the application to reopen the claim for service connection for schizophrenia is denied.

New and material evidence having been received, the claim for service connection for bilateral carpal tunnel syndrome is reopened.

New and material evidence having been received, the claim for service connection for varicose veins is reopened.

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for a heart murmur is denied.

Service connection for a right knee disorder is denied.

Service connection for impaired hearing is denied.

Service connection for arthritis of the hands is denied.


REMAND

The Veteran contends that she injured her right hip in service when she was pushed down a hill by her drill sergeant.  

Her service treatment records reflect that in January 1995 she reported being pushed down by a drill sergeant and falling onto her right side/shoulder.  She complained of right shoulder and right lower leg pain.  A March 1995 report of medical history reflects no complaints of hip problems, and examination revealed normal lower extremities.

Post-service private medical records reflect treatment for the right hip.  A May 1999 treatment note reflects that the Veteran went to the emergency room due to a back sprain and x-rays of the hips were normal.  November 1999 notes reflect that she was in a motor vehicle accident.  June 2003 notes reflect that she was in another car accident.  A March 2007 note reflects that she fell 10 feet off a ladder at work.  May 2009 notes reflect another back injury at work.  Lastly, January 2010 x-rays revealed minimal degenerative changes of the hips.  

Given the above, although the Veteran suffered several post-service injuries, as the service treatment records show that she landed on her right side when she was pushed down by her drill sergeant and complained of right lower leg pain, the RO should schedule her for a VA examination to determine whether she has a disorder of the right hip related to service.

The Veteran contends that she developed varicose veins in service after being pushed down by her drill sergeant, was treated for them in service, and that a physician has told her that they are due to running.  

Although the service treatment records show that she was seen after being pushed down by her drill sergeant, they do not document any varicose veins at that time or during the rest of her service.  However, she did complain of cramps in her legs in March 1995.  Here, the Board observes that varicose veins can cause leg cramps.  

Post service, a July 2001 private treatment note reflects that she had varicose veins.  A February 2007 private treatment note reflects complaints of varicose veins but no vascular compromise was seen on examination.  A March 2007 private treatment note continues to show complaints of varicose veins.  March 2009 VA treatment notes reflect a history of leg swelling since 1995; complaints of large, itchy, and burning veins; and findings of capillary ectasis at the thighs but no varicose veins.  A November 2010 letter from a private physician reflects that the Veteran is being treated for varicose veins.  

Given the above, and as varicose veins are observable by a lay person, see Layno, 6 Vet. App. 465, the RO should afford the Veteran a VA examination to determine whether she currently has varicose veins and, if so, whether they had their onset in or are etiologically related to service.

The Veteran contends that she has PTSD from being raped in service by a fellow patient while she was hospitalized.  

Under 38 C.F.R. § 3.304(f)(5) (2011), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Her service treatment records reflect that she was hospitalized for schizophrenia but do not reflect a report of being raped.  However, post-service medical records, including a June 2006 VA treatment note, do show a diagnosis of PTSD due to military sexual trauma.  

Given the above, the RO should afford the Veteran a VA examination to determine whether she has a psychiatric disorder other than schizophrenia, to include PTSD, related to service.  The RO should also obtain an opinion as to whether the evidence indicates that the alleged sexual assault occurred and whether she has PTSD due to the assault.  

The Veteran contends that her neck was injured when she was pushed down by her drill sergeant and/or during an alleged rape in service.

As noted above, her service treatment records reflect that she was pushed down by a drill sergeant and fell onto her right side/shoulder.  However, she did not complain of neck pain at that time.

Post service, private medical records reflect complaints of neck pain.  November 1999 treatment notes reflect complaints of neck pain following a motor vehicle accident and that x-rays revealed no abnormalities of the cervical spine.  A June 2003 note reflects another car accident and that x-rays revealed a normal cervical spine.  A March 2007 note reflects problems with the neck since July 2005 after falling 10 feet off a ladder at work.  January 2010 x-rays revealed a normal cervical spine.  Lastly, a November 2010 letter from a private physician reflects that the Veteran is being treated for cervical spine osteoarthritis.  

Given the above, although x-rays dated through January 2010 revealed a normal cervical spine, a more recent November 2010 letter indicates that the Veteran has arthritis of the cervical spine.  Thus, the RO should afford the Veteran a VA examination to determine whether she currently has a neck disorder and, if so, whether it had its onset in or is etiologically related to service.

The Veteran contends that she has a disability manifested by vertigo and fainting spells that began in service.  

Her service treatment records reflect complaints of fainting in January and February 1995.  A January 10th note reflects that she fainted while standing in line, had a mild sore throat, and was diagnosed with a vasovagal episode.  A January 11th note reflects a history of passing out and a diagnosis of rule out tonsillitis.  A February 2nd note reflects that she had another blackout.  A February 4th note reflects that she fainted a third time.  A February 7th mental status evaluation reflects that the etiology of the fainting spells could not be found and at best it appeared that she was experiencing some measure of anxiety.  A February 16th note reflects that she passed out that morning and had abdominal pain.  EKG was within normal limits but there was mild anemia.  The diagnosis was of syncopal episodes of questionable etiology.  A follow-up note the next day reflects a diagnosis of syncopal episodes of unknown etiology.  Post service, an October 1997 private treatment note reflects that she had anemia.  A March 2007 private treatment note reflects a history of fainting and current complaints of dizziness and vertigo.  A February 2011 VA treatment note reflects a history of chronic anemia.

Given the above, the record is unclear as to whether the Veteran currently suffers from vertigo and fainting spells.  However, the record does show that she suffered from fainting spells in service and, although their etiology was unknown, she was also diagnosed with anemia, a diagnosis she still carries.  Here, the Board observes that fainting is a common symptom of anemia.  Thus, the RO should afford her a VA examination to determine whether she currently has a disability manifested by vertigo and fainting spells and, if so, whether it had its onset in or is etiologically related to service.

With respect to the vertigo, stomach disorder, and hypertension, the Veteran testified during her November 2009 DRO hearing that she has been told by a physician that they are related to stress.  As indicated above, the vertigo may be a manifestation of a disability that was diagnosed in service and associated with fainting spells.  A November 2010 letter from a private physician reflects that the Veteran is being treated for hypertension and gastroesophageal reflux disorder (GERD), and private medical records dated in January and March 2010 confirm diagnoses of these disorders.  Thus, with evidence of current disabilities, the Veteran has raised a secondary aspect to these claims.  In this regard, the Board notes that, if the psychiatric disorder claim being remanded is granted, the Veteran could be entitled to service connection for hypertension and GERD on a secondary basis.  Thus, the Board finds that these claims are inextricably intertwined and a Board decision on the latter claims at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, the Veteran receives treatment from the Montgomery VA Medical Center (VAMC), and the record contains treatment notes dated through February 2011.  Thus, the RO should obtain any outstanding treatment notes since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Montgomery VAMC since February 2011.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip and neck disorders.  The claims file should be reviewed and all indicated studies should be conducted.

The examiner should identify all current disorders of the right hip and neck.  For each diagnosed disorder, the examiner should provide an opinion on whether it is at least as likely as not that the disorder is etiologically related to the Veteran's in-service injury from being pushed down by her drill sergeant.  In rendering this opinion, the examiner should consider the service treatment records documenting the fall onto her right side and the post-service reports of injuries.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Also schedule the Veteran for a VA examination to determine the nature and etiology of any current varicose veins.  The claims file should be reviewed and all indicated studies should be conducted.

The examiner should provide an opinion on whether it is at least as likely as not that the varicose veins had their onset in or are etiologically related to service, to include falling on her side after being pushed down by her drill sergeant and running.  In rendering this opinion, the examiner should consider the service treatment records documenting the fall onto her right side and complaints of leg cramps.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Also schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of her current psychiatric disorder.  The claims file should be reviewed and all indicated studies should be conducted.

If the examiner diagnoses PTSD, the examiner should indicate the in-service stressor underlying that diagnosis; and should provide an opinion answering the following questions: (1) is the claimed stressor adequate to support a diagnosis of PTSD, and (2) are the Veteran's symptoms related to the claimed stressor?  The claimed stressor is an alleged sexual assault during a hospitalization.  

The examiner should review the claims file and determine whether there is evidence of behavior changes or other relevant changes following the claimed sexual assault; and opine as to whether that evidence indicates that the personal assault occurred.  If so, then the examiner should opine as to whether it is at least as likely as not that the Veteran has PTSD as a result of sexual assault. 

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD and schizophrenia is related to service. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Also schedule the Veteran for a VA examination to determine the nature and etiology of any current disability manifested by vertigo and fainting spells.  The claims file should be reviewed and all indicated studies should be conducted.

The examiner should provide an opinion on whether it is at least as likely as not that a disability manifested by fainting spells had its onset in or is etiologically related to service.  In rendering this opinion, the examiner should consider the service treatment records documenting the fainting spells and diagnosis of anemia.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  After completing the above, readjudicate the claims.  Specific to the psychiatric disorder claim, this review should include consideration of all additional evidence added to the claims file since the issuance of the April 2011 SSOC.  This review should also include consideration of the claims for service connection for a disability manifested by vertigo and fainting spells, a stomach disorder, and hypertension on a secondary basis if service connection for a psychiatric disorder is granted.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


